Citation Nr: 0023707	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-22 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bilateral 
venous stasis, cellulitis and dermatitis claimed as due to 
frostbite or cold injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from March 1951 
to December 1952; he served a tour in Korea during which he 
was awarded the Combat Infantryman's Badge (CIB) and the 
Bronze Star Medal with "V" device.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim for service connection for 
chronic bilateral venous stasis, cellulitis and dermatitis, 
claimed as due to frostbite or cold injury.


FINDINGS OF FACT

1.  The medical evidence of record reveals that the appellant 
suffers from bilateral varicose and vascular dermatitis with 
poor lower extremity circulation.

2.  The appellant served in Korea during the winter months of 
1951-52; he testified that he suffered from cold injury to 
both lower extremities during that time.

3.  A private physician has submitted a competent medical 
opinion stating that there is a causal relationship between 
the appellant's current bilateral lower extremity vascular 
disorder and the reported in-service lower extremity 
frostbite.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
bilateral venous stasis, cellulitis and dermatitis claimed as 
due to frostbite or cold injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the medical evidence of record reveals that the 
appellant was noted to have a history of blue toe syndrome 
affecting both feet when he underwent surgery in April 1991.  
He had been treated by a private vascular surgeon, in July 
1991, for lower extremity problems.  In June 1998, that 
vascular specialist treated the appellant for venostasis 
ulcerations.  He was hospitalized that month for treatment 
and was noted to have previously been evaluated for severe 
venous stasis edema with breakdown of the skin and 
development of cellulitis.  It was noted that he had an old 
history of peripheral venous disease with very poor venous 
return; he was also noted to suffer from diabetes mellitus 
and heart disease.  

Review of the appellant's service records reveals that the 
appellant served in Korea for approximately one year.  At his 
February 2000 videoconference hearing, he testified that the 
boots the soldiers were issued in Korea leaked and that their 
feet would get soaked with water.  He stated that, on two 
occasions in the winter of 1951-52, his feet got numb and 
started to hurt after getting wet and that his feet were very 
white and burnt cold.  He said that after rubbing they got 
kind of red and he experienced a burning sensation.  The 
appellant also testified that both feet and calves were 
affected by the frostbite.  See Hearing Transcript pp. 4-6.  
He stated that he first developed dermatitis of the left 
lower extremity in 1989, and that the problem recurred in 
1998, in both legs.  He testified that one of his doctors 
told him that there could be a causal relationship between 
the cold injury in Korea and his lower extremity vascular 
problems.  See Hearing Transcript pp. 6-8.

The evidence of record includes a written statement, dated in 
March 2000, from a private physician who reported that the 
appellant was suffering from bilateral varicose and vascular 
dermatitis with poor lower extremity circulation.  The 
private physician also opined that there was a causal 
relationship between the appellant's current bilateral lower 
extremity vascular disorder and the reported in-service lower 
extremity frostbite.  The veteran has submitted this evidence 
directly to the Board and has waived RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (1999).  

In view of the evidence of record, the Board finds the claim 
currently on appeal to be well grounded.  


ORDER

The claim of entitlement to service connection for bilateral 
lower extremity venous stasis and dermatitis is well 
grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
bilateral lower extremity venous stasis and dermatitis is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As indicated above, medical evidence on file includes 
findings of a diagnosis of bilateral lower extremity venous 
stasis and dermatitis.  Additionally, as was also noted 
above, review of the appellant's service records shows that 
he served in combat in Korea in service during the winter and 
a private physician has, in effect, related the above-
mentioned diagnosed disorders to the appellant's period of 
service.  As such, the Board finds that a specialized 
examination is warranted.  

Pursuant to this remand, a VA examination should be 
scheduled.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any other medical records 
(private, military or VA) pertaining to 
treatment for his lower extremity 
disorder which have not been submitted.  
If so, an attempt to obtain the records 
should be undertaken and all records 
obtained should be associated with the 
claims file.  To the extent that there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following completion of the above, 
the RO should arrange for the appellant 
to be examined by an appropriate 
specialist, such as a vascular surgeon if 
available, to determine the etiology and 
nature of any lower extremity disorders 
(to include venous stasis, dermatitis and 
cellulitis ) resulting from cold exposure 
during service.  The claims file and a 
copy of this Remand are to be furnished 
to the examiner for review in conjunction 
with the examination.  

It is requested that the examiner obtain 
a detailed in-service and post-service 
history as it pertains to cold exposure.  
All appropriate testing deemed necessary 
should be performed.  The examiner's 
report should include an opinion as to 
whether it is as likely as not that the 
appellant suffered frostbite or cold 
injury of the lower extremities in 
service and whether it is as likely as 
not that the appellant's currently 
diagnosed lower extremity vascular 
pathology is related to his in-service 
cold exposure.  

If the examiner determines that there is 
no relationship between the claimed 
disorder and service, it is requested 
that the examiner comment on the March 
2000 private medical opinion as it 
relates to the current diagnoses and 
etiology relating to service.

3.  Thereafter, the RO should review any 
additional evidence and then readjudicate 
the appellant's claim under all 
appropriate legal theories and with 
application of all appropriate caselaw, 
statutes and regulations, including the 
provisions of 38 U.S.C.A. § 1154(b).

4.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



